In The

 
Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-031 CV

____________________


MANNING'S SUPPLY COMPANY, Appellant

 
V.


PATE INDUSTRIAL & TECHNICAL SERVICES, INC., Appellee




On Appeal from the County Court at Law No. 1
Jefferson County, Texas

Trial Cause No. 96026




MEMORANDUM OPINION

	Pate Industrial & Technical Services, Inc. filed suit in small claims court against
Manning's Supply Company.  Pate alleged "non payment [and] refusal to pay" Pate's
invoice.  The Small Claims Court entered judgment in favor of Manning's, and Pate appealed
to the County Court at Law No. 1.  On trial de novo in the county court at law, Pate obtained
a judgment against Manning's in the amount of $2,667.40 as the principal amount due, plus
attorney's fees of $2,000, interest of $266.74, costs of court, and interest of five percent per
year until the judgment is paid.  Manning's filed this appeal. 
	Our appellate jurisdiction does not extend to suits originating in small claims court. 
See Tex. Gov't Code Ann. § 28.053(d) (Vernon 2004) (judgment of the county court at law
on appeal is final); Sultan v. Mathew, NO. 03-0831, 2005 Tex. LEXIS 850, at *17 (Tex. Nov.
18, 2005).  There is no further appeal to the Court of Appeals.  Sultan, 2005 Tex. LEXIS 850,
at *17.
	The appeal is dismissed for lack of jurisdiction.   
	 APPEAL DISMISSED.

  
								  DAVID GAULTNEY
											Justice

Opinion Submitted August 18, 2005
Opinion Delivered December 8, 2005

Before Gaultney, Kreger, and Horton , JJ.